No

ta

10

11

13

14

16

17

18

19

SHAWN N. ANDERSON
United States Attorney
LAURA C. SAMBATARO
Assistant U.S. Attorney
Sirena Plaza, Suite 500

108 Hernan Cortez Avenue
Hagatfia, Guam 96910
PHONE: (671) 472-7332
FAX: (671) 472-7215

Attorneys for the United States of America

ORIGINAL

FILED

JISTRICT COURT OF GUAM

NOV 15 2019 ~Geh

JEANNE G. QUINATA
CLERK OF COURT

IN THE UNITED STATES DISTRICT COURT

FOR THE TERRITORY OF GUAM

UNITED STATES OF AMERICA,
Plaintiff,
VS.

JAMES RUMBAUA DAMASO,

Defendant.

CRIMINAL CASE NO. 19-00034

UNITED STATES’ TRIAL BRIEF

Trial: December 6, 2019 at 10:00 a.m.
Judge: Frances M. Tydingco-Gatewood
Chief Judge

 

 

 

 

UNITED STATES’ TRIAL BRIEF - i

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

TABLE OF CONTENTS

]. INTRODUCTION. .........csccsccsssseceesseeseeceecseasceceenecesscnsesescessassnsesanssessoncseessaeseneenssassenseenseaseenseensassssaneases l
II. CASE POSTURE .......cccsssscssscesscssscssscesssssessenessevessecsseenscsesensessactsassserssasssecanssessecraseeseussenseossenessearans l
THT. «= PRETRIAL MOTIONS. .........ccccssscssssecesccessecssecesecesenesceseeesceasseseaesasssaessessaessesavesacsssenesesensasesesersennseo l
IV. FACTS THE GOVERNMENT INTENDS TO PROVE AT TRIAL ........seeeecssssssassseeestsceeseensentnnes 1
V. CHARGE AND RELATED ISSUES ..... ee sesescsssesescsrsecscsoseonsecscnssensscrssssseesenesnssscnssassnensessaesensesenenees l
A. Possession of Cocaine Hydrochloride with Intent to Distribute...............ccssssssesssssssesssessserssenssees 4
B. Forfeiture... sessescsecsssscesensececesrecesesseecscnsesenscecsecsssasesesssanssessessssessesssssessesssseesescasossssseseensenesgnseacs 5
VI. ANTICIPATED EVIDENCE.......0.0......--sssssssssssscsscsssecessssssssnesscnsscoesesensssscaneensuassenseenssassestaessnssseeesees 7
A. Postal Inspector Richard Tracy ............::scccseescsecececeeesenssetesasseseescsesarscneessneeseeeenes 7

B. Jeffrey Baldomado ............ccccccsce sentences secccee reese eee eensesenesseeteepeaes seas ee eananesenseaen ges 7

C. CET Officer Joseph Taijeron ..........:.cccceeccssensceecsscessescesenseeseenesessnseneceeeeeeatentans 7

D. Special Agent Robert Ramirez ...............cccceccceses seu seeceeeseeneeeenreeteenenenseseseasceteee ees 8

E. Special Agent Richard Flores ............2.::ccsececsenceeesscesecneesecensseaseeeeterseseeaeneaeserees 8

F, Special Agent Erfel Matanguihan ...............cccccscesssceseeseeeeeneeeeeeatenseneteseeeeneneene ees 8

G. Special Agent Erwin Fejeran ..................ccccesecsccsceecseeneeeesenecsesaeeesceeesceeneseeeeen eens 8

H. Postal Inspector Connie Worre] ...........2...cescseeccececcseceteesereesseesseeeeeeeeesseeseeseerenees 8

I. Forensic Chemist Andrew Bowen .............s.cscsecsccsencserecesrersersscersesesseseseeseesenerees 9
VII. EVIDENTIARY AND OTHER TRIAL ISSUES wu... cssessesscnssecseeesssecensesssasssestsasssessenseesseeesentes 9
A. Photographs ...........cceeccecee cee net eee ee eee eee ee cence ee eee esa eu ee een eset ees es eee ee Eee EAA OE AE EE EEE EEE EOE 9
B. Witness Impeachment by Prior Bad Acts .............ccceceeseeenseseesetssetecaeeuenceseseucssoenenerees 9
C. Duplicates... eet esssstssecesscssecssensnsssecsserssenesssseonssnsssercsessanseanscstscesseesaesenectssentsnessesnsansnssesagsress 10
D. Chain of Custody ..........cccssccsssssssssessensesescssssncsrscnesssssssensanssaauecnseessecrsceseessesesessneasensansaneaessseneanenass 10
E. Expert Witnesses ...........csccsesssssssecsesseesssessssceesesssssacsssssssacsaseuscseeesesrenesessecsseseeuseaensnsesesssensussaeneneneaes 11

F. Statements of Non-Testifying Agents ..............---csssssssccsesscsensscsssssserscssnsssscssersavssseeacssaceaceseeteceseeneaes 1]
G. Prima Facie Threshold for Authentication 0.0.0.0... sesssssssssssesssesssssssonseesenssenseereesesenesnesensaeeseneaes 12
H. Explanation of Investigation .............ecessecseesssssessssesssssssssscsssesssesserssesssereessnesensenessaesenseeeseassensnes 12
VIII. CONCLUSION .....eceesscssecsscssssssesssensescscerssesrscseaesceerseessesssessnsssensausacessenssesacsssessensasnsevecsuseenenessee 13

UNITED STATES’ TRIAL BRIEF - ii

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

TABLE OF AUTHORITIES

Cases
Cox v. United States,

447 U.S. 908 (1980) 00.0... cscccescecssesesstscesssecsensssesceseacscensenssessseeseeseaecsesssssasscaacscsacsessusesueaceucacescecaesacessaeeneneas 9
Daubert v. Merrell Dow Pharm, Inc.,

509 U.S. 579 (1993) .......ccccestssssscesseesscersosserssensenssscesseesesseessenseensensssassessacessessensseseeseeaneestscausacsaneaseeseesssees Il
Libretti v. United States,

516 U.S. 29, 39 (1995)... cceesscsescssessessssccscesesssscesaessssscssssescesssaesacsscesecssacsacessensanscesseassccsacsssessuesaessenesaasees 6
People of the Territory of Guam v. Ojeda,

758 F.2d 403 (Sth Cir, 1985)... scccsscsssesssssscessssescssceescsseessesssonescssenseessnssseescecssensecstensessenerassansenessesensenees 9
United States v. Barela,

973 F.2d 852 (LOth Cir. 1992).......csccscsssssssssessessscesssscssssssescenssessenssessenssesaceacaerscsarsaceseacecsuceacaceneaesaeenscens 12
United States v. Black,

767 F.2d 1334 (9th Cir. 1985).......cccccsssscescsssssssssecctscssssescesesnsssessecseseesssessesesseseaceasesesceaceecsuceneeseacsnsessauens 12
United States v. Brannon,

616 F.2d 413, 416 (Oth Cir. 1980)... eesesssccscecsscesescsesscesecsscessscecescsesaccnsasacassceacsosasssessecssenssassesosacerens 9
United States v. Chang An-Lo,

851 F.2d 547, 557 (2d Cir. 1988) 0.0... ccscsssssccsseecssssccssenssecsacsccsssossecscensesneesteceesoraceereosentassansesensentes 10
United States v. Cromer,

389 F.3d 662 (6th Cir. 2004) cee cessssscsssesseecscesscsseessecscesseessassqeseeeeeseaessenseseansetseessecseaeasenrecaasees 12
United States v. Dare,

425 F.3d 634, 642 (9th Cir. 2005)......:csccssssscescssssetsccsccsersscsscsssssssessassssssccsecessentecseasenesssesonasesonsoeseesseentoes 7
United States v. Davis,

183 F.3d 231, 357 n.12 (3d Cir.), amended, 197 F.3rd 662 (3d Cir. 1999) 2.0.0... .cceceeeee noes 10
United States y. Delgado,

357 F.3d 1061, 1065 (9th Cir. 2004) 0.0... ccc cece ece sce eeceeeceereesees ees ene eee seesensereewe nee 5
United States v. Garmany,

762 F.2d 929, 938 (11th Cir. 1985).........cssccssssssscsecessnescessessensscessesssrseessceecessscenesseseseussasensasesssassecsosenses 10
United States v. Georgalis,

631 F.2d 1199, 1205 (Sth Cir. 1980)... cescceseerscsecssccssesscsssssesessestencsaessesceaccaeseseecseesecssceuseaceeeneee 10
United States v. Geston,

299 F.3d 1130, 1137 (Oth Cir. 2002) ....... 0... ccc ec ec eee nceseececceneenecenceesensenrersueeaeeees 10
United States v. Gil,

58 F.3d 1414, 1422 (9th Cir. 1995) ....... ccc cecceescencec cece eee eececeneeeneatecteceueeeeceeneese 11

United States v. Gomez,

908 F.2d 497, 502 (9th Cir, 1990) 00.0... ccc ccc cce sce ee ena eeaceeeeneeseeeseereepeeseetesteseseesaees 5
United States v. Hankey,

203 F.3d 1160 (9th Cir. 2000) ..........cccccecececseceteeneeetseneneseceteeenset ben seeeseeeeaeeeeneneneanensa ens 10
United States vy. Harrington,

923 F.2d 1371 (Oth Cir, 1991)... esscecsscscsssesscstesesscersssseressesenssnseseesessaescesesenseeceseesneseaceaesseeseesseeeatenseas 1]
United States v. Innie,
7 F.3d 840, 844 (9th Cir. 1993), cert. denied, 511 U.S. 1042 (1994) oo. eee ce cece tenes 5

UNITED STATES’ TRIAL BRIEF - iii

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

United States v. Lowe,

767 F.2d 1052 (4th Cir. 1985)... cssssssssssssceeeceecseccsensecsncenssenescseeseassssssscesssassessesessrssesssessonesrsserasoeges 12
United States v. Martin,

897 F.2d 1368 (6th Cir. 1990)... .ccsssssccsessssesceesecesseceneecensecessecsecsceesscestsassesseasacsssecsseeaseesesensnssesssasees 12
United States v. Myers,

21 F.3d 826 (8th Cir. 1994)... ccsscssscsscsesssssscsscssasssescscsscsssacssecsscesansssenseoeseeseassassseseansssesssssessacsesusnasegses 7
United States v. Ocampo,

937 F.2d 485, 488 (9th Cir. 1991) ......ccc cece e ccc ece ence ee cce cence nen eeteereeeeseeneseeasneatenasenees 5
United States v. Pelullo,

14 F.3d 881, 904 (3rd Cir. 1994).........ccccscsssccsssstssctscessencecseccsrssesesscesenesecescessenssassesseeasenssecsensenseersasseansers 6
United States v. Smith,

966 F.2d 1045, 1050-53 (6th Cir. 1992)... csscsscssceccececsecsnsccssceccescnsscssesrsessngssesssonsesseassssssenseerenaesens 7
United States v. Solorio,

669 F.3d 943 (Oth Cir. 2012).........cecsccscsssesssssecesecesecceecscescsecensscessssssacseesssesesesensscssssesessssasensssasesesanasarses Ii
United States v. Stewart,

420 F.3d 1007, 102] 1.13 (9th Cir. 2005).......ccccccscccsecesccescctessccsssesssensecesscseconssessssessssnseessstasesssssessenses 10
United States v. Tenerelli,

614 F.3d 764 (8th Cir. 2010)........ssccsccssssssscecsenssessscssceseccseseseccrscssesseceseaossonssesseeseossorseesuasssassacssersasseets 12
United States v. Voigt,

89 F.3d 1050 (3rd Cir. 1996)........cccesccssssssssscsssccssscssessssssscssasosscssscorsosenessensssescassessansesessesssossersesrsesssensanegs 7
Statutes
Title 18, United States Code, Section 2 .............ccccccceccence ce eeeceene eee ese sees see eeaseepeeeaeesenseneeneees 5
Title 18, United States Code, Section 982(a)( 1) .......------sesseceecssececseensennecersassssssessessanesoesonesseseeeseeeneeseenneenens 1
Title 21, United States Code, Section 802(11) ............sccscesececsceseesceneececeseseseeueeseseseeseenseneneeees 5
Title 21, United States Code, Sections 841(a)(1) & (D)(I)(A)(Vili) 00.0.0... cece cece ee ec en eceenseeeeeceaeenes 5
Title 21, United States Code, Section 853..........ccscssscsscssssccssscssncscncesensssansanssenssenenscerseeseesneeesssearesseesuens 1,5
Rules
Fed. R. Crim, P 32.2(b) .......cccsssssscsssstescsssensessnsencscesssccsscsssessacescesseaseaeseessansecesaconsonsassesssscssnssaasecsenstacenassaaease 6
Fed R.Evid. 403 .....c.c ccc ccccccescnevecnseeneeseeeteeentetenepeaeeneneeeeseses see ee esses ee nee see eneeeeeneceneeeee ees 10
Fed R.Evid. 608 .....c.ccccccccccccscceccceneunesane senses eaten rane erseeseeeteeen tee ene seee hese tessa eee ea ent nenseeeneags 9
Fed R. Evid. 702 20.0.0... cc ccencccecec ence es eeeeee teense et eee eee e teense ee es eee Re eH ES HOES AME Es EMEA SOHO EEO E OEE E EEE 11
Fed. R.Evid. 803 .......ccscsccccecscescnteeserseeeeeeeeeeee teense eneeee ete ee eee ee eee een e PREAH A SEE DEH DE RHEE OE ESE REO GS 11
Fed. R. Evid. 901 ..........ccccccsececeeenceceetersce ce eseneesece sen ceeeeeee eee enee teense nees es eeeesea eee ee ees eenseeeneaen 9
Fed R.EVid. 1003........ccccsccsscossosrsssesssecsecssncesceseessessesssesessnsntesonsossscenssecsucessassnssacesoasassagseeseoeeneaessersersecseastens® 10
Other Authorities
Ninth Circuit Manual of Model Criminal Jury Instructions No. 9.15 .00......c.ecscsssssssssessscssssesssseesseseensserees 5

UNITED STATES’ TRIAL BRIEF - iv

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

I. INTRODUCTION
The United States submits this brief in compliance with the Court’s Order entered on
October 2, 2019. (ECF No. 19). This case is set for jury trial on December 6, 2019, at 10:00 a.m.
The Government’s trial brief sets forth a summary of the basic facts the Government intends to
prove at trial, and addresses legal and evidentiary issues the Government anticipates arising at
trial.
Il. CASE POSTURE
The grand jury returned a True Bill! on August 7, 2019 charging the defendant, JAMES
RUMBAUA DAMASO (Defendant), with the offense of possession of fifty or more grams of
methamphetamine hydrochloride with intent to distribute, and notices of forfeiture under Title
21, United States Code, Section 853.
Il. PRETRIAL MOTIONS
No pretrial motions have been filed in this case
IV. FACTS THE GOVERNMENT INTENDS TO PROVE AT TRIAL
On July 19, 2019, a search warrant was issued for a package addressed to Jeffrey Baldonado,
#127 Rose Court, Latte Heights, Mangilao, Guam 96913 (hereinafter referred to as the
BALDONADO package). Upon execution, approximately 1,800 gross grams of a white
crystalline substance was discovered inside the BALDONADO package. The substance was
divided into four separate bags within the BALDONADO package. The substance was
subsequently removed from the package and field tested presumptive positive for the presence of

methamphetamine.

 

‘ECF No. 1.

UNITED STATES’ TRIAL BRIEF - |

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

On July 23, 2019, a tracking warrant was issued for the BALDONADO package, along with
an anticipatory warrant for the residence of #127 Rose Court, Latte Heights, Mangilao, Guam.
On July 24, 2019, a controlled delivery was conducted by the United States Postal Inspection
Service (USPIS) with other law enforcement agencies. At approximately 10:00 AM, the
BALDONADO package was delivered to the address of #127 Rose Court, Latte Heights,
Mangilao, and left on the front doorstep. A female identified as Zanainda Baldonado was seen
picking up the BALDONADO package and putting it inside the trunk of a black Toyota Corolla.
At approximately 1:10 PM, surveillance was conducted on the black Corolla with license plate
OR4744 after it left 127 Rose Court until approximately 6:50 PM when the vehicle returned to
the residence of 127 Rose Court. Surveillance continued, at which time a male individual later
identified as JEFFREY BALDONADO (BALDONADO) was seen leaving the residence with
the BALDONADO package at approximately 8:00 PM in a Silver Scion.

Law enforcement conducted surveillance and observed the Scion proceed to the residence of
169 Chalan Nigas, in Dededo at approximately 8:20 PM. According to the GPS tracking device
placed in the BALDONADO package pursuant to the tracking warrant, the package was taken
into the residence of 169 Chalan Nigas and was then moved to the back of the residence. At
approximately 10:00 PM, the breecher that had been placed in the BALDONADO package
pursuant to the tracking warrant alerted to the presence of light, indicating that the
BALDONADO package had been opened. Surveillance units observed BALDONADO exiting
the residence and entering his vehicle. A traffic stop was conducted and officers observed the
BALDONADO package on the front passenger seat. BALDONADO was read his Miranda
Rights and agreed to speak with Postal Inspector Richard Tracy. Clue spray was found on

BALDONADO’s hands and clothing.

UNITED STATES’ TRIAL BRIEF - 2

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

BALDONADO stated that he took the package to 169 Chalan Nigas and gave it to a friend
known to BALDONADO as “Kuya.” “Kuya” took the package inside the residence and then
returned with the opened box. “Kuya” gave the open box to BALDONADO and asked
BALDONADO to “take it and get rid of it.” “Kuya” also gave BALDONADO one of the four
bags in “sham” methamphetamine from the package. BALDONADO took the box and left the
residence before being approached by law enforcement. BALDONADO was shown a picture of
James DAMASO and identified DAMASO as “Kuya.” BALDONADO was transported to the
Homeland Security Investigations (HSI) Office. Law enforcement continued surveilling 169
Chalan Nigas while trying to obtain a warrant to search the premises.

At about 10:15 PM, CET Officer Joseph Taijeron broadcasted on the radio that a male
individual, later identified as JAMES RUMBAUA DAMASO (DAMASO) was seen leaving 169
Chalan Nigas. DAMASO entered a silver sport utility vehicle (SUV) and began driving down
the hill on Chalan Nigas. HSI Special Agents Robert Ramirez, Richard Flores, and Erfel
Mantanguihan stopped the only vehicle observed driving down the hill on Chalan Nigas. The
vehicle was a gray Toyota Land Cruiser. The agents stopped the vehicle at the intersection of
Chalan Nigas and Chalan Aniles. SA Flores made contact with the driver, who identified
himself as DAMASO by presenting his Guam driver’s license. DAMASO claimed he came from
a friend’s house, whom DAMASO identified as Jessica Quenga.

DAMASO was asked to exit the vehicle and then stand in front of the vehicle. When asked
to place his hands out on his side for a pat down, DAMASO quickly placed both of his hands
inside the front pockets of his pants. DAMASO was given instructions not to make any sudden

movements and to remove his hands from his pockets. DAMASO removed his right hand from

UNITED STATES’ TRIAL BRIEF - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

his pocket but kept his left hand in his front pocket and appeared to be grasping an object. SA
Mantanguihan tried to physically remove DAMASO’s left hand from his pocket and observed a
clear resealable bag that partially protruded from DAMASO’s left pocket. DAMASO removed
his left hand from his left front pocket. SA Mantanguihan patted down the left front pocket and
felt a hard cylindrical shaped object within the interior of his pocket, as well as something
metallic. DAMASO again quickly placed his left hand back in the pocket. SA Ramirez gave
instructions for DAMASO to remove his hand from his pocket while SA Mantanguihan
physically removed DAMASO’s hand from his pocket. While SA Mantanguihan was pulling
DAMASO’s hand out of his pocket, SA Mantanguihan pulled a plastic bag completely out of
DAMASO’s pocket. SA Mantanguihan placed the bag at DAMASO’s feet and the agents
observed that the bag contained a crystal-like substance.

Agents performed a field test on the substance in the plastic bag and it field-tested
presumptive positive for methamphetamine and weighed approximately 139.1 gross grams.
Based on its appearance, this bag was not the sham methamphetamine delivered to DAMASO by
BALDONADO. Agents observed the presence of clue spray on DAMASO’s hands.

On July 25, 2019, agents executed a search warrant on DAMASO’s vehicle and seized
$31,000 US Currency along with Western Union receipts, a scale and glassine bags, and two
concealment devices.

V. CHARGE AND RELATED ISSUES

The defendant is charged with one count of possession of methamphetamine

hydrochloride with intent to distribute.

A. Possession of Methamphetamine Hydrochloride with Intent to Distribute

UNITED STATES’ TRIAL BRIEF - 4

 
10

il

12

13

14

15

16

17

18

19

20

21

22

. 23

24

 

 

Possession of Methamphetamine Hydrochloride with Intent to Distribute is a violation of
Title 21, United States Code Sections 841(a)(1) and 841(b)(1)(A)(viil) and Title 18 United States
Code Section 2. The elements of the offense are:

First: The defendant knowingly possessed methamphetamine
hydrochloride; and

Second: The defendant possessed it with the intent to distribute it
to another person.

Ninth Circuit Manual of Model Criminal Jury Instructions No. 9.15. Distribution is defined in 21
U.S.C. § 802(11) as the delivery, other than by administering or dispensing (terms involving the
legitimate transfer of controlled substances for medical or other legitimate purposes) of a
controlled substance.

To “possess with the intent to distribute” means to possess with intent to deliver or
transfer possession of a controlled substance to another person, with or without any financial
interest in the transaction. United States v. Delgado, 357 F.3d 1061, 1065 (9th Cir. 2004); and
United States v. Ocampo, 937 F.2d 485, 488 (9th Cir. 1991). An intent to distribute may be
inferred from the attendant facts and circumstances, including the quantity of drugs possessed.
Ocampo, 937 F.2d at 488 (“Possession of a large quantity of cocaine alone may be sufficient to
infer both knowledge and intent”); United States v. Innie, 7 F.3d 840, 844 (9th Cir. 1993), cert.
denied, 511 U.S. 1042 (1994) (“A jury may infer the intent to distribute a controlled substance
from quantity alone”). Expert testimony may also be offered to show intent to distribute. United
States v. Gomez, 908 F.2d 497, 502 (9th Cir. 1990).

B. Forfeiture
The indictment contains a Notice of Forfeiture pursuant to Title 21, United States Code,

Section 853, giving the defendant notice of the Government’s intent to seek forfeiture of various

UNITED STATES’ TRIAL BRIEF - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

properties constituting or derived from, proceeds obtained as a result of the alleged violations or
otherwise used or intended to be used to commit or facilitate the commission of the violations.
Entry of an order of forfeiture in a criminal case is considered part of sentencing. Libretti v.
United States, 516 U.S. 29, 39 (1995). Nevertheless, the factual determination as to whether any
property was involved or derived from an offense is a matter submitted to the jury. United States
v. Pelullo, 14 F.3d 881, 904 (3rd Cir. 1994)?

The only issue for the jury is whether the Government “has established the requisite
nexus between the property and the offense.” Fed. R. Crim. P. 32.2(b)(4). The jury itself does
not order forfeiture; nor does it consider third-party claims. Fed. R. Crim. P. 32.2(b), (c). In this
regard, the Government is submitting proposed jury instructions and a special verdict form. The
jury’s special verdict will serve as the basis for this Court to enter a preliminary order of
forfeiture. Fed. R. Crim. P. 32.2(b)(2), (3). The final order of forfeiture will follow notice and
advertisement of the preliminary order and will address any third-party claims. Fed. R. Crim. P.
32.2(b)(2), (c).

The jury does not consider whether defendants have an interest in the property to be
forfeited; nor does the jury determine the extent of the defendants’ interest in any property to be
forfeited. These matters are considered by the Court in ancillary proceedings, following the
jury’s special verdict and entry of the preliminary order of forfeiture. Fed. R. Crim. P. 32.2(b),

(c); Advisory Committee Note to Subsection (b). As a sentencing issue, the burden of proof is

 

2 Fed. R. Crim. P 32.2(b), which became effective December, 2000, provides that this factual determination shall be made by the
court unless a party requests that the jury determine whether the government has established the requisite nexus between the
property and the offense. In an abundance of caution, in light of the Supreme Court’s decision in Apprendi v. New Jersey, 120 S.
Ct. 2348 (2000), the government requests that the Court submit the forfeiture issue to the jury unless the defendants waive any
right that they might have to a jury trial on forfeiture. The government does not concede that Apprendi should be read to require a
jury determination on criminal forfeiture and, indeed, would argue that Libresri has held to the contrary. The government
nevertheless suggests that, absent defendants’ agreement, forfeiture be submitted to the jury until this issue is resolved in this
Circuit.

UNITED STATES’ TRIAL BRIEF - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

by a preponderance of the evidence. See United States v. Dare, 425 F.3d 634, 642 (9th Cir.
2005) (“[T]he preponderance of the evidence standard is the appropriate standard for factual
findings used for sentencing.); United States v. Myers, 21 F.3d 826 (8th Cir. 1994)
(preponderance standard applies because forfeiture is part of sentence in money laundering
cases); United States v. Voigt, 89 F.3d 1050 (3rd Cir. 1996) (following Myers); United States v.
Smith, 966 F.2d 1045, 1050-53 (6th Cir. 1992) (same for drug cases). Accordingly, the
Government requests that the Court instruct the jury on preponderance of the evidence standard
if and when the issue of forfeiture is submitted to them for decision. The Government will
submit pertinent instructions on this issue prior to the forfeiture stage of this proceeding.
VI. ANTICIPATED EVIDENCE
What follows is a brief summary of the testimony of the witnesses the government
intends to call at trial. This list is not exhaustive.
A. Postal Inspector Richard Tracy
Postal Inspector Richard Tracy will testify to his involvement in this investigation,
including his participation in the controlled delivery of the Baldonado Package, the arrest of
Jeffrey Baldonado, and the taking of Baldonado’s statement.
B. Jeffrey Baldonado
Jeffrey Baldonado will testify pursuant to his plea agreement in this case. Baldonado will
testify that the Defendant asked him to receive and deliver packages for him. Baldonado was
paid to receive the packages.
C. CET Officer Joseph Taijeron
Officer Taijeron will testify to his participation in the controlled delivery in this case, and

to assisting with the search of the Defendant’s vehicle.

UNITED STATES’ TRIAL BRIEF - 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

D. Special Agent Robert Ramirez

Robert Ramirez is a Special Agent (SA) with Homeland Security Investigations (HSI).
SA Ramirez will testify to conducting a stop of the Defendant’s vehicle and participating in the
apprehension of the Defendant.
E. Special Agent Richard Flores
Richard Flores is a Special Agent (SA) with Homeland Security Investigations (HSI). SA
Flores will testify to conducting a stop of the Defendant’s vehicle and participating in the
apprehension of the Defendant.
F. Special Agent Erfel Mantanguihan
Erfel Mantaguihan is a Special Agent (SA) with Homeland Security Investigations (HSI).
SA Mantanguihan will testify to conducting a stop of the Defendant’s vehicle and participating
in the apprehension of the Defendant. SA Mantanguihan conducted a black light test on the
Defendant’s hands and observed the presence of clue spray.
G. Special Agent Erwin Fejeran
Erwin Fejeran is a Special Agent (SA) with HSI. SA Fejeran will testify to his
participation in the investigation, including assisting in the search of the Defendant’s car.
H. Postal Inspector Connie Worrel
Postal Inspector Connie Worrel will testify as the lead case agent in this case. Inspector
Worrel will give an overview of the investigations and the search warrants obtained. She will
give expert testimony regarding the quantities of methamphetamine recovered and indicators of
methamphetamine distribution including the money and drug paraphernalia found in the

Defendant’s car.

UNITED STATES’ TRIAL BRIEF - 8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

I. Forensic Chemist Andrew M. Bowen

Andrew M. Bowen is a Forensic Chemist with the United States Postal Service in Dulles,
Virginia. He analyzed the controlled substances seized in this case. All substances tested positive
for methamphetamine hydrochloride.

VH. EVIDENTIARY AND OTHER TRIAL ISSUES

A. Photographs

The Government intends to offer photographs into evidence. Under Rule 901 of the
Federal Rules of Evidence, a witness familiar with a scene or object may provide a sufficient
foundation for admission of a photograph by testifying that it fairly and accurately depicts the
scene or the object at the relevant time. See United States v. Brannon, 616 F.2d 413, 416 (9th
Cir. 1980), cert. denied sub nom. Cox v. United States, 447 U.S. 908 (1980). See also People of
the Territory of Guam v. Ojeda, 758 F.2d 403 (9th Cir. 1985).

B. Witness Impeachment by Prior Bad Acts

Rule 608 of the Federal Rules of Evidence governs the impeachment of witnesses based
on specific instances of their conduct. It permits inquiry into specific instances of a witness’s
conduct for the purpose of attacking the witness’s credibility only on cross examination of the
witness or of another witness who has testified as to the principal witness’s character for
truthfulness, and only if the prior instance of conduct is “probative of the character for truthfulness
or untruthfulness.” Fed. R. Evid. 608(b).

Rule 608 also prohibits proof of specific instances of a witness’s conduct by extrinsic
evidence. Fed. R. Evid. 608(b). Thus, even when Rule 608(b) allows inquiry into a specific
instance of conduct probative of truthfulness, such as making false statements, it does not permit

inquiry into the consequences of that act, such as an arrest or other disciplinary action for conduct.

UNITED STATES’ TRIAL BRIEF - 9

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

See id., advisory committee note (“[T]he extrinsic evidence prohibition of Rule 608(b) bars any
reference to the consequences that a witness might have suffered as a result of an alleged bad act,”
listing suspension or other disciplinary action as an example); see also United States v. Davis, 183
F.3d 231, 357 n.12 (3d Cir.), amended, 197 F.3rd 662 (3d Cir. 1999) (stating that Rule 608
prohibits inquiry into a witness’s suspension from work based on a prior bad act). Finally, inquiry
into specific acts of a witness’s conduct is subject to the Court’s discretion, and the court may
prohibit such inquiry under Rule 403. See, e.g., United States v. Geston, 299 F.3d 1130, 1137 (9th
Cir. 2002).

C. Duplicates

A duplicate is admissible to the same extent as an original unless (1) a genuine question
is raised as to the authenticity of the original, or (2) the circumstances make it unfair to admit the
duplicate instead of the original. See Fed. R. Evid. 1003. The party opposing admission on Rule
1003 grounds has the burden of producing evidence to trigger one of these exceptions. See, e.g.,
United States v. Stewart, 420 F.3d 1007, 1021 n.13 (9th Cir. 2005); see also United States v.
Chang An-Lo, 851 F.2d 547, 557 (2d Cir. 1988) (burden of challenging admissibility of duplicate
rests with the party against whom it is offered); United States v. Garmany, 762 F.2d 929, 938
(11th Cir. 1985) (same); United States v. Georgalis, 631 F.2d 1199, 1205 (Sth Cir. 1980).

D. Chain of Custody

The Government's position is that the chain of custody in this case is sufficient to
introduce the methamphetamine into evidence. The Ninth Circuit has held that the prosecution
may establish chain of custody to lay a proper foundation for admission of physical evidence if it
is able to prove that a reasonable juror could find that the evidence is in substantially the same

condition as when seized and if there is a reasonable probability the evidence has not been

UNITED STATES’ TRIAL BRIEF - 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

changed in important aspects. Merely raising the possibility of tampering is not enough to render
evidence inadmissible. Finally, a defect in the chain of custody goes to the weight not
admissibility. United States v. Solorio, 669 F.3d 943 (9th Cir. 2012); United States v.
Harrington, 923 F.2d 1371 (9th Cir. 1991); See generally Fed. R. Evid. 901(a).

E. Expert Witnesses

Rule 702 of the Federal Rules of Evidence provides that expert opinion is admissible if
the witness is sufficiently qualified as an expert by knowledge, skill, experience, training or
education; the scientific, technical, or other specialized knowledge will help the trier of fact to
understand the evidence or to determine a fact in issue; the testimony is based on sufficient facts
or data; the testimony is the product of reliable principals and methods and the expert has
reliably applied the relevant principles.

An expert may testify in the form of an opinion or otherwise if his or her specialized
knowledge will assist the trier of fact to understand the evidence or determine a fact in issue.
Daubert v. Merrell Dow Pharm, Inc., 509 U.S. 579 (1993). Further admissibility of expert
opinion turns on preliminary questions of law determined by the judge, including whether the
testimony is relevant and reliable, and whether its probative value is substantially outweighed by
risk of confusion of issues or undue consumption of time. United States v. Hankey, 203 F.3d
1160 (9th Cir. 2000).

F. Statements of Non-Testifying Agents

During trial, agents may testify about other agents’ surveillance. Such testimony is
admissible under the present-sense impression exception of Rule 803(1) of the Federal Rules of
Evidence. See, e.g., United States v. Gil, 58 F.3d 1414, 1422 (9th Cir. 1995) (testimony of agents

who overheard observations of surveillance officers “easily satisfy the requirements” of

UNITED STATES’ TRIAL BRIEF - 11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Rule 803(1), as “[t]he surveillance officers were providing a description of the events at the same
time they were witnessing them, so the testimony was admissible under the present sense
impression exception[.]’”’). This case-law survives Crawford. See United States v. Solorio, 669
F.3d 943, 952-54 (9th Cir. 2012).

G. Prima Facie Threshold for Authentication

When proffered evidence is challenged on grounds of authenticity or identity, the
evidence should be admitted once the government makes a prima facie showing of authenticity.
See United States v. Black, 767 F.2d 1334, 1342 (9th Cir. 1985) (“[Rule 901] requires only that
the court admit evidence if sufficient proof has been introduced so that a reasonable juror could
find in favor of authenticity or identification. The credibility or probative force of the evidence
offered is, ultimately, an issue for the jury.”) (quotation marks and citation omitted).
In order to prove authenticity, there must be some evidence sufficient to support a finding
that the evidence is what he proponent claims it to be. Fed.R.Evid. 901.

H. Explanation of Investigation

An out-of-court statement is not hearsay when offered not for the truth but to explain how
an investigation unfolded. See United States v. Tenerelli, 614 F.3d 764, 772 (8th Cir. 2010);
United States v. Cromer, 389 F.3d 662, 676 (6th Cir. 2004); United States v. Barela, 973 F.2d
852, 855 (10th Cir. 1992); United States v. Martin, 897 F.2d 1368, 1371-72 (6th Cir. 1990);
United States v. Lowe, 767 F.2d 1052, 1063-64 (4th Cir. 1985).
Hf
I
if

H

UNITED STATES’ TRIAL BRIEF - 12

 
ho

13

14

15

16

17

18

19

20

21

23

24

 

 

VII. CONCLUSION
This has been an outline of the case and a discussion of possible issues at trial. Since issues
not covered here might come up at trial, the United States would respectfully seek leave to submit
further briefs as necessary to assist the Court.
Respectfully submitted this 15th day of November, 2019.
SHAWN N. ANDERSON

United States Attorney
Districts of Guam and the NMI

By: = ey,

‘aura C. Sambatato
Assistant U.S. Attorney

UNITED STATES’ TRIAL BRIEF - 13

 
